EXAMINER’S AMENDMENT

Allowable Subject Matter
1.	Claims 1, 2, 5-10, 12, 14-16 and 18-20 are allowed.

2.	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with Robert Kroczysnki on December 29, 2020.

AMMENDMENT to APPLICATION
4.	The application has been amended as follows:

	a) Please replace claim 10 with
	An audio-visual acquisition system, comprising:
	one or more fixed cameras;
	one or more fixed microphones; and
	a data processing system including a processor, an audio-visual acquisition module configured to receive a video data stream from the one or more fixed cameras and from one or more personal mobile devices and an audio data stream from the one or more fixed microphones and from the one or more personal mobile devices, and an information processing module configured to determine the quality of the video 

b) Claim 11 has been canceled.

c) Regarding claim 12, line 1--11-- has been replaced with “10”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLISA ANWAH whose telephone number is 571-272-7533. The examiner can normally be reached Monday to Friday from 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
January 3, 2021


/OLISA ANWAH/Primary Examiner, Art Unit 2655